DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is in response to claims received 08/07/2018.  Currently, claims 1-27 are pending.
Claim Objections
Claim 17 is objected to because of the following informalities:  the word “tmilk” in line 3 should be changed to milk to correct a typographical error.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the valve assembly" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the examiner is interpreting the valve assembly and the valve as the same element.

	Regarding claim 17, the metes and bounds cannot be determined by the claim.  The claim includes “A system, comprising”…“a container assembly”…”the container assembly and system define a sealed or sealable arrangement.”  Since the container assembly is part of the whole of the “system”, it is unclear how the container assembly defines a sealed or sealable arrangement with the system.  It is unclear if the container assembly must define a sealed / sealable arrangement with each of the other parts of the system, or just within itself.  For purposes of examination, the examiner will interpret any part of the container assembly having a sealed or sealable arrangement as meeting the claim limitation, since the container assembly is part of the system; if the container assembly defines such arrangement then the system does as well.
	The remaining claims not detailed above are rejected based upon their dependence from an unclear claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 14, 16-20, 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,057,425 to Myers et al.
Regarding claim 1, Myers discloses a container assembly (combination of 300, 110, 115, 140, figures 18A-20B) for a pump (10), comprising:
a body (305);
a neck portion (310); and
a valve (140);
wherein the valve assembly (140) is configured to mate with the pump (column 9 lines 61-65; pump connects to valve which connects to pump) and the container assembly defines a sealed or sealable structure (column 10 lines 30-31, sealed edges of bag (container)) in combination with the pump (via outer sleeve 111 which connects neck of container to pump).
Regarding claim 2, Myers discloses the container assembly of claim 1, wherein the valve assembly (140) is integrated into the container assembly (figs. 20A-20B; 140 is integrated into 115, which is within 300; when all items are assembled they are interpreted as integrated.  Further see column 11 lines 34-40).


Regarding claim 4, Myers discloses the container assembly of claim 1, wherein the container assembly is airtight (column 10 line 26-27, maintained in a deflated vacuum state).
Regarding claim 5, Myers discloses the container assembly of claim 1, wherein the container assembly is formed from two sheets of material band welded together along a perimeter. (column 10 lines 28-31).
Regarding claim 6, Myers discloses the container assembly of claim 1, wherein the valve (140) permits milk inflow into the container assembly but prevents backflow (column 9 line 22, one-way valve).
Regarding claim 12, Myers discloses the container assembly of claim 1, wherein a portion of the neck includes a punched out portion (column 10 lines 43-46: the punched out portion is the portion that opens to seal around 110), the punched out portion cooperating with a port (115) to define an integrated valve (140 is integrated into 115 which is within 300, see fig. 20A-20B; therefore all of the items when assembled are interpreted as integrated).
Regarding claim 14, Myers discloses the container assembly of claim 1, further comprising a latch (115) which can be rotated into engagement with the pump (via 70).  
	Regarding claim 16, Myers discloses the container assembly of claim 1, further comprising an outlet formed by the body of eth container assembly, the outlet created by separating sheets forming the body of the container assembly (column 10 lines 30-33, 43-46).

a breast contacting structure (30) configured and dimensioned to form a seal with the breast;
a container assembly (combination of 300, 110, 115, 140, figures 18A-20B) for storing milk pumped from the breast; and
a tube (110) in fluid communication with the container assembly;
wherein the container assembly includes a valve (140) and the container assembly and system define a sealed or sealable arrangement. (column 10 lines 30-31, sealed edges of bag (container); pump connects to bag via outer sleeve 111 which connects neck of container to pump).
Regarding claim 18, Myers discloses the system of claim 17, wherein the valve is integral with the container assembly.  (figs. 20A-20B; 140 is integrated into 115, which is within 300; when all items are assembled they are interpreted as integrated.  Further see column 11 lines 34-40).
Regarding claim 19, Myers discloses the system of claim 17, wherein the container assembly defines a sealed structure.  (column 10 lines 28-31, 44-50)
Regarding claim 20, Myers discloses the system of claim 17, wherein the container assembly is airtight.  (Column 10 line 26-27, maintained in a deflated vacuum state.)
	Regarding claim 23, Myers discloses the system of claim 17, further comprising a storage container (400) for receiving and carrying a plurality of container assemblies (to be stored in compartment 405; see fig. 26.  Column 14 lines 15-25)  
	Regarding claim 24, Myers discloses the system of claim 23, wherein the storage container stores container assemblies in a flat orientation. (Element 407 is removable; 
	Regarding claim 25, Myers discloses the system of claim 23, wherein the storage container stores container assemblies (407) so that the neck portions are staggered.  (the examiner notes with the inclusion of ice pack 407, the neck portions are capable of being staggered as claimed by utilizing differing sections of 407.)
	Regarding claim 26, Myers discloses the system of claim 17, wherein the storage container can be pre-formed to optimize or maximize space within a pump system.  (fig. 26; 405 is preformed by the existence of its shape.)
	Regarding claim 27, Myers discloses the system of claim 17, wherein the storage container can be placed into a flattened configuration by applying a vacuum to facilitate effective packaging.  (The examiner asserts since the shoulder bag is soft sided, it is capable of being placed into a flattened configuration by applying a vacuum as claimed.  See column 14 lines 16-17)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of US 6,039,182 to Light.
Myers discloses applicant’s basic inventive concept of a container assembly substantially as claimed as disclosed above, but does not further disclose a hole formed in the neck portion and a grommet attached to the neck, wherein the grommet provides 
Light discloses a plastic storage bag (10) with sealable closure (20).  The uppermost wall of the bag includes a hole (21) and grommet element (22) to provide access to the interior of the bag when needed to allow air to be manually removed from the bag, the grommet allowing for reopening from a plug (26) as needed; otherwise the bag is sealed.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a hole with grommet in the neck portion (the uppermost portion of the bag) for the advantage of allowing air to be removed from the milk bag prior to refrigeration or freezing, which sustains/protects the milk longer when in storage.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of US 2008/0177224 to Kelly et al.
Regarding claim 8, Myers discloses the container assembly of claim 1 substantially as claimed as disclosed above, but does not further disclose wherein the valve opens to allow flow into the container assembly at about 25 mmHg.  Kelly discloses a programmable breast pump, illustrating various periodic vacuum cycles by changing set points.  Kelly discloses how to vary vacuum rate and setpoints to change the cycle, noting a more rapid fluttering type of cycle includes a range from 18 mmHg to 35 mmHg [0050], as opposed to a different frequencies which produces vacuum pressures from 20-80mmHg [0049] or a slower and deeper cycle ranging from 25mmHg to 200 mmHg.  Kelly further discloses the user adjusts the controls to achieve a desired comfort level [0052].  Before the effective filing date of applicant’s invention, it would have been an optimization .   
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of US 2008/0208116 to Dao et al.
Regarding claim 11, Myers discloses applicant’s invention substantially as claimed as disclosed above, but does not further disclose wherein the valve assembly includes a flapper.  Myer’s valve is a duckbill valve (fig. 17).  Dao discloses a breast pump device including a flap valve (74) with a flap (80) for use between the drip tube and reservoir to control the flow of milk into the collection unit.  Dao discloses the valve could alternatively be a duckbill or ball valve in alternative arrangements [0103].  Before the effective filing date of applicant’s invention, it would have been obvious to substitute a flap valve for Myer’s duckbill valve since Dao teaches both are functional equivalents in the art known for the same purpose.  Choosing one over the other may come down to user preference, design consideration, materials available, or other, none of which would materially affect the functioning of the breast pumping action.
Claims 13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of US 9,878,078 to Levine.
Regarding claim 13, Myers discloses the container assembly of claim 1 as detailed above, but does not further disclose the valve assembly has a pull tab, wherein pulling on the pull tab results in removing the valve from the container assembly.  Levin discloses a breast pump kit including a finger grip, tab, protrusion, or other structure (134, [0064]), 
Regarding claims 21-22, Myers discloses the system of claim 17 as detailed above, and further wherein the breast contacting structure includes a nipple receiving portion, but does not disclose the system further comprising a plug sized and shaped for sealing the nipple receiving portion closed; wherein the plug includes a handle for grasping.  
Levine discloses a breast pump kit including a plug (106) to seal the nipple receiving portion (112) with a handle for facilitating grasping (134), the cover ensuring sterility of the device until use (column 10, lines 20-21).  Before the effective filing date of applicant’s invention, it would have been obvious to one or ordinary skill in the art to provide a plug with handle to facilitate grasping for the advantage of maintaining sterility of the device and allowing a user to remove the plug when needed.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783